Citation Nr: 9935929	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to a compensable evaluation for residuals of 
an injury to the fourth finger of the right hand.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1980 
to December 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence that demonstrates 
the appellant currently has an eye disorder.  

2.  The appellant has some limitation of motion in the fourth 
finger of the right hand, without ankylosis, pain, or 
swelling.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for an eye disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

2.  The criteria for a compensable evaluation for residuals 
of an injury to the fourth finger of the right hand are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  An Eye Disorder

The appellant asserts that he visual disturbances manifested 
by blurred vision and floaters, which developed as a result 
of the steroid medication he is required to take for his 
service-connected ulcerative colitis.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for an eye disorder.  The first element required 
to show a well-grounded claim, under either Caluza or Allen, 
is not met because the medical evidence does not demonstrate 
that the appellant currently has a eye disorder.  The 
diagnosis at a January 1997 VA eye examination was a normal 
eye examination.  The second element of Caluza is also not 
met because the appellant's service medical records do not 
show that an eye disorder was present during service.  Even 
if the appellant had a current eye disorder, he fails to 
establish a well-grounded claim under Jones because the 
medical evidence does not show that he has an eye disorder 
that was caused or aggravated by a service-connected 
disability.  There is no medical evidence that provides a 
link between any eye disorder and steroid use.  The Board 
notes that floaters are not considered an eye disorder.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding an eye disorder, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding a diagnosis 
of an eye disorder.  Consequently, his lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for an eye 
disorder is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in April 
1998.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

II.  Residuals of an Injury to the Fourth Finger of the Right 
Hand

The appellant argues that the residuals of an injury to the 
fourth finger on his right hand, which consist of stiffness 
and lost of spontaneous flexion ability, present a degree of 
disability that warrants a compensable evaluation.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for a compensable evaluation for his 
residuals of an injury to the fourth finger of the right hand 
have been properly developed.  There is no indication of any 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
in September 1987 for a complaint of a jammed right fourth 
finger that had occurred one week before.  The assessment was 
a sprain of the distal interphalangeal joint of the right 
fourth finger.  An X-ray of the finger was negative.  The 
appellant was given a splint for the finger.  

At a January 1997 VA medical examination, the appellant 
reported stiffness in the distal interphalangeal joint of the 
fourth finger on his right hand, with an inability to 
spontaneously flex the joint.  He denied any pain or swelling 
in the finger.  The diagnosis was status post acute sprain of 
the distal interphalangeal joint of the right fourth finger 
with inability to spontaneously flex the joint.  An 
orthopedic examination of the appellant's right hand, 
conducted by VA in conjunction with January 1997 VA medical 
examination, revealed normal motion in the fingers of the 
right hand except for the fourth finger where the 
approximation of the right median transverse palmar fold with 
the tip of the finger was approximately 1/4th inch distance 
remaining.  

Ankylosis of the fourth or fifth finger of either hand is 
assigned a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  Note:  Extremely unfavorable ankylosis 
will be rated as amputation under Diagnostic Codes 5152 
through 5156.  

As the medical evidence does not demonstrate that the 
appellant has extremely unfavorable ankylosis associated with 
the fourth finger on his right hand, a compensable evaluation 
is not assignable for residuals of an injury to the fourth 
finger of the right hand under Diagnostic Code 5227.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the appellant has some limitation of motion and 
stiffness in the fourth finger on his right hand, he denied 
any pain or swelling in the finger at the January 1997 VA 
medical examination.  The evidence reveals that he can move 
the finger to within a quarter of an inch of touching the 
right palm, and does not indicate that he has any problem 
with gripping objects with the right hand.  Therefore, the 
Board does not find that he has functional disability 
associated with his right ring finger so as to permit the 
assignment of a compensable evaluation under DeLuca.  


ORDER

The claim for service connection for an eye disorder is 
denied.  

A compensable evaluation for residuals of an injury to the 
fourth finger of the right hand is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

